PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/728,260
Filing Date: 27 Dec 2019
Appellant(s): Regunathan et al.



__________________
Andrew D. Raymond, Charles A Bieneman

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 24, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 20, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.


Claims 1-3, 5-9, 11, 13-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 20150229385) in view of Oza (US 20170180038).

Regarding claim 1, Roos discloses that “A method of determining one of a plurality of satellite beams, comprising: 
storing, at a user terminal (UT), a dataset that comprises a plurality of telecommunication network elements (Roos, Fig. 9: a plurality of telecommunication network elements); using the dataset, determining an element (Ek) from among the plurality of elements based on a proximity of the UT to the respective unique, predetermined terrestrial location of the element (Ek) (Roos, in at least Figs. 1 & 2 and [0045], last 9 lines: The VSAT 102 may then use the table of user spot beam centers and radii and the VSAT 102’s own location in conjunction with equation (1), and, if the user spot beams are not circular, equations (2) and (3), to calculate D, for the user spot beams from the satellite 103. If the VSAT 102 is also within the user spot beam of an additional satellite, the VSAT 102 may calculate D, for those user spot beams as well. For example, VSAT 102 as depicted in FIG. 2 may calculate D, for the user spot beams 105, 201, and 202, wherein distance is also an element; and [0077], lines 9-13: ... the mobile terminal can be configured to use its current location (e.g., in latitude and longitude) to look up the best beam for that current location. While this may require memory to store the location coordinates and their corresponding “best” beams,...); and then determining one of the plurality of satellite beams with which to utilize satellite communication (Roos, in at least Fig. 1 and [0038], last 9 Hines: ... the VSAT 102 calculates its distance from the center of the available user spot beams to determine which user spot beam may provide the VSAT 102 with the best connection); and 
tailoring the first footprint by determining a second footprint of the first satellite beam that is within the first footprint of the first satellite beam (Roos, in at least Figs. 2 and entire [0037]: ... The user spot beams 105, 201, and 202 may provide overlapping coverage in some areas, and the VSAT 102 may need to determine which of the user spot beams 105, 201, or 202 to use to connect to the satellite 103, wherein footprints can be tailored by a satellite. The footprint of a communication satellite is the ground area that its transponders offer coverage which can be determined by a plurality of antennas in a phased-array antenna; and Figs. 4-6 and [0042] where different weights used to combine main lobes and side lobes of an antenna array can determine a second footprint that is within a first footprint or vice versa. So, footprints can be readily tailored to offer coverage area on the Earth), wherein the respective location identifiers of at least some other of the plurality of elements are indicia of a second boundary of the second footprint of the first satellite beam, and wherein the second footprint is smaller than the first footprint (Roos, in at least Figs. 6 & 7 and entire [0044]: “...radius Ri may be calculated based on the angle i of the line from the centroid to the location of the VSAT 102. The angle i; may be calculated according to the equation (2), ... i may then be used to calculate the value of Ri for the given location of the VSAT 102 according to the equation(3)”, wherein i; and Ri can be the indicia of the boundary of the footprint for the beam, and in at least Figs. 6-7 & 9 and [0043], lines 2-7, A user spot beam 601 and a user spot beam 602 may be user spot beams of different size originating from the satellite 103, with the coverage area of the user spot beam 602 contained within the coverage area of the user spot beam 601, and both of the user spot beams 601 and 602 having the same center).”
But, Roos does not expressly disclose that including respective predetermined location identifiers for each of the elements that specify respective unique predetermined terrestrial locations for each of the elements, wherein the respective predetermined terrestrial locations of at least some of the elements are used to specify a first boundary of a first footprint of a first satellite beam, wherein the first footprint is within an area defined by an intersection of the first satellite beam with a ground surface.
Oza, in the same field of endeavor, teaches that “including respective predetermined location identifiers for each of the elements that specify respective unique predetermined terrestrial locations for each of the elements, wherein the respective predetermined terrestrial locations of at least some of the elements are used to specify a first boundary of a footprint of a first satellite beam, wherein the first footprint is within an area defined by an intersection of the satellite beam with a ground surface: (Oza, in at least Figs. 5A-5B & 6A-6B: the boundary of a footprint is specified by (x, y) coordinates and x and y are location elements and identifiers; and [0028]: the mobile terminal takes into account its own location and determines the available spot beams based on the geographic coordinates for each spot beam stored within the mobile terminal's memory; and [0058]) and 

combined with (Roos, in at least Figs. 1 & 2 and [0045], last 9 lines: The VSAT 102 may then use the table of user spot beam centers and radii and the VSAT 102's own location in conjunction with equation (1), and, if the user spot beams are not circular, equations (2) and (3), to calculate D, for the user spot beams from the satellite 103. If the VSAT 102 is also within the user spot beam of an additional satellite, the VSAT 102 may calculate D, for those user spot beams as well. For example, VSAT 102 as depicted in FIG. 2 may calculate D, for the user spot beams 105, 201, and 202, wherein distance is also an element; and [0077], lines 9-13: “... the mobile terminal can be configured to use its current location (e.g., in latitude and longitude) to look up the best beam for that current location. While this may require memory to store the location coordinates and their corresponding "best" beams...”) and teaches that “wherein the respective location identifiers of at least some other of the plurality of elements are indicia of a second boundary of the [[a]] second footprint of the first satellite beam (Oza, in at least [0018], last 9 lines: For illustrative purposes, only a few spot beams are shown. However, it should be understood that each satellite footprint 10, 15, 16 can be covered by one or more spot beams, such that all or a majority of the satellite foot print is covered, wherein the boundaries of the spot beams are taught in Roos’ [0045] and [0077] above).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Oza’s teaching in the method or device of Roos so that each beam can be clearly identified with an identifier for storing each beam in a look-up table and the boundary of a footprint is will defined by the location coordinate parameters/elements.

Regarding claim 2, Roos further discloses that “The method of claim 1, wherein each of the plurality of elements comprises: an element index, location identifiers of a respective unique and predetermined terrestrial location relative to a satellite (Roos, in at least [0045], lines 10-12: The VSAT 102 may have a table of user spot beam centers in, for example, az/el coordinates and radii for each user spot beam from the satellite 103..., wherein an element can be radius, location identifier can be azimuth/elevation), and one or more tuples, wherein each of the one or more tuples comprise: a beam identifier associated with one of the plurality of (Roos, in at least [0066], lines 1-8: At operation 1104 the mobile terminal identifies the available user spot beams based on its current location. Particularly, in some embodiments, the mobile terminal compares its determined location with available user spot beams providing coverage that location to identify user spot beams available to the terminal at that location. User spot beams may, for example, be stored in memory accessible by the mobile terminal, wherein identifying user spot beams inherently involves beam identifier) and at least one of a signal quality parameter (SQF) or an availability parameter (Avail) of the respective one of the plurality of satellite beams (Roos, in at least [0028], lines 1-7: ... other factors in addition to the normalized distance metric can be used to affect the beam assignment of a mobile terminal, and can aid in increasing the overall capacity, efficiency, or performance of the system.  This can be done, for example, by including in the assignment determination process factors such as available capacity, performance, quality of service, and so on)’, but does not explicitly disclose that a beam identifier associated with one of the plurality of satellite beams.
Oza teaches that “a beam identifier associated with one of the plurality of satellite beams (Oza, in at least [0033], last 3 lines: ... The mobile terminal will include computing devices including memory components that maintain location and identification data of each defined satellite spot beam).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Oza’s teaching in the 

Regarding claim 3, Roos further discloses that “The method of claim 2, wherein determining the one of the plurality of satellite beams further comprises using the corresponding one or more tuples of the element (Ek) (Roos, in at least [0045], lines 10-12: The VSAT 102 may have a table of user spot beam centers in, for example, az/el coordinates and radii for each user spot beam from the satellite 103..., [0038], last 9 lines: ... the VSAT 102 calculates its distance from the center of the available user spot beams to determine which user spot beam may provide the VSAT 102 with the best connection, and [0028], lines 1-7: ... other factors in addition to the normalized distance metric can be used to affect the beam assignment of a mobile terminal, and can aid in increasing the overall capacity, efficiency, or performance of the system. This can be done, for example, by including in the assignment determination process factors such as available capacity, performance, quality of service, and so on, wherein distance and azimuth/elevation can be a plurality of tuples and quality and available capacity can also be).”

Regarding claim 5, the claim is interpreted and rejected for the same reasons as set forth in claims 1 and 2 combined.

Regarding claim 6, Roos further discloses that “The method of claim 5, further comprising establishing a satellite connection with the determined one of the plurality of satellite beams (Roos, in at least Fig. 1 and [0038], last 9 lines: ... the VSAT 102 calculates its distance from the center of the available user spot beams to determine which user spot beam may provide the VSAT 102 with the best connection).”

Regarding claim 7, Roos further discloses that “The method of claim 5, wherein, for each of the plurality of elements, the respective location identifiers comprise a first location parameter and a second location parameter, wherein--for each respective element---the corresponding first and second location parameters define a unique predetermined terrestrial location relative to a celestial position of the first satellite (Roos, in at least [0045], lines 10-12: The VSAT 102 may have a table of user spot beam centers in, for example, az/el coordinates and radii for each user spot beam from the satellite 103…, wherein azimuth and elevation can be the first parameter and the second parameter, respectively; and [0077], lines 9-13: ... the mobile terminal can be configured to use its current location (e.g., in latitude and longitude) to look up the best beam for that current location. While this may require memory to store the location coordinates and their corresponding "best" beams,...).”

Regarding claim 8, Roos further discloses that “The method of claim 5, wherein at least some of the one or more tuples comprise both the signal quality (Roos, in at least [0073], last 3 lines: ... by including in the assignment determination process factors such as available capacity, performance, quality of service, and so on; and Claim 9).”

Regarding claim 9, Roos further discloses that “The method of claim 8, wherein the at least some of the one or more tuples further comprise at least one hardware parameter, wherein the at least one hardware parameter is used to determine the one of the plurality of satellite beams with which to utilize satellite communication (Roos, in at least [0065], last 7 lines: The current location can be determined based on, for example, a position determination system (e.g., using a GPS, GLONASS, the Galileo, or other positioning system), deduced reckoning (automatically or manually calculated), manual position entry (e.g., user input), receipt of position information from another device, or other location determination mechanisms; or [0002], last 6 lines: spot beam selection has been based on a VSAT's measurement of signal strength or signal to noise ratio (SNR) in multiple spot beams, as the VSAT attempts to find the "best" spot beam. The process a VSAT uses to find a spot beam might not be automated, and may be complex, wherein GPS signal and signal strength can be hardware parameters).”

Regarding claim 11, Roos and Oza further discloses that “The method of claim 5, wherein at least some of the plurality of elements comprises multiple tuples (Roos, in at least [0073], last 3 lines: ... by including in the assignment determination process factors such as available capacity, performance, quality of service, and so on; and Claim 9).”

Regarding claim 13, Roos further discloses that “The method of claim 5, wherein the respective location identifiers of at least some of the plurality of elements are located outside of the first and second boundaries (Roos, in at least Fig. 5 and [0042], lines 15-18: ... The equimetric line 503 may indicate that if the VSAT 102 is located outside of the equimetric line 503 and within the user spot beam 501, the VSAT 102 should use the user spot beam 501..., and [0046], lines 3-7: ... If the VSAT 102 calculates the D, of a user spot beam as greater than one, that may indicate that the VSAT 102 is located outside of the coverage area of that user spot beam, and therefore cannot use that user spot beam to connect to the satellite 103. ...).”

Regarding claim 14, Roos further discloses that “The method of claim 13, wherein, when the location identifiers of the respective element are located outside of the first and second boundaries, then the beam identifier of the respective element is a negative value, the signal quality parameter being less than a first predetermined threshold, the availability parameter being less than a second predetermined threshold, or a combination thereof (Roos, in at least [0073], last 3 lines: ... by including in the assignment determination process factors such as available capacity, performance, quality of service, and so on; and Claim 9, wherein available capacity, performance, and quality of service all involve a threshold to compared to).”

Regarding claim 17, Roos further discloses that “The method of claim 5, wherein determining the element (Ek) using the respective location identifiers further comprises: determining a latitude value and a longitude value of the UT; converting the latitude and longitude values of the UT into an azimuth value and an elevation value that correspond with a celestial position of the first satellite; and calculating a distance value using the azimuth and elevation values (of the UT) and the location identifiers of the element (Ek) (Roos, in at least [0045], lines 10-12: The VSAT 102 may have a table of user spot beam centers in, for example, az/el coordinates and radii for each user spot beam from the satellite 103..., wherein azimuth and elevation can be the first parameter and the second parameter, respectively; and [0077], lines 9- 13: ... the mobile terminal can be configured to use its current location (e.g., in latitude and longitude) to look up the best beam for that current location. While this may require memory to store the location coordinates and their corresponding “best” beams,..., wherein converting longitude/latitude into azimuth/elevation is well known in the art).”

Regarding claim 18, Roos further discloses that “The method of claim 17, wherein determining the relative position comprises: calculating a plurality of distance values between the UT and at least some of the plurality of evaluation points; and then, determining which of the plurality of distance values is a minimum (Roos, in at least Fig. 14 and [0092], lines 11-16: ... the system can be configured with a specified minimum normalized distance metric as a design goal. This minimum normalized distance metric can be specified, for example, based on desired system specification goals such as SNR or modcods efficiency requirements).”

Regarding claim 19, Roos further discloses that “The method of claim 5, wherein determining the element (Ek) using the respective location identifiers further comprises: determining a latitude value and a longitude value of the UT; converting the latitude and longitude values of the UT into an azimuth value and an elevation value that correspond with a celestial position of the first satellite; rounding the azimuth and elevation values according to a predetermined resolution; and then comparing the rounded azimuth and elevation values to each of the respective location identifiers of the plurality of elements (Roos, in at least [0045], lines 10-12: The VSAT 102 may have a table of user spot beam centers in, for example, az/el coordinates and radii for each user spot beam from the satellite 103..., wherein azimuth and elevation can be the first parameter and the second parameter, respectively; and [0077], lines 9-13: ... the mobile terminal can be configured to use its current location (e.g.-, in latitude and longitude) to look up the best beam for that current location. While this may require memory to store the location coordinates and their corresponding “best” beams,..., wherein converting longitude/latitude into azimuth/elevation is well known in the art).”

Regarding claim 20, Roos discloses that “A computer, comprising: one or more processors; and memory communicatively coupled to the one or more processors, wherein the memory stores instructions executable by the one or more processors (Roos, in at least Fig. 15: Processor 1504, Main Memory 1506);” and the remaining limitations are interpreted and rejected for the same reason as set forth in claim 1 above.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 20150229385) and Oza (US 20170180038) in view of Lisoski (US 20030141409).
Regarding claim 10, Roos and Oza teach the features of claim 9, but do not expressly teach that The method of claim 9, wherein the at least one hardware parameter comprises an antenna size parameter and a signal power parameter for the UT to establish and utilize satellite communication.
Lisoski teaches that “The method of claim 9, wherein the at least one hardware parameter comprises an antenna size parameter and a signal power parameter for the UT to establish and utilize satellite communication (Lisoski, in at least [0151], lines 7-12: ... for a given level of receiver sensitivity and background noise, the signal strength that is required to carry a particular bandwidth increases substantially with the distance between the ground station and the satellite, even if the broadcasting antenna has a relatively narrow beamwidth. Receiver sensitivity can be increased with antenna size,...) and (Roos, in at least [0002], last 6 lines: spot beam selection has been based on a VSAT' s measurement of signal strength or signal to noise ratio (SNR) in multiple spot beams, as the VSAT attempts to find the "best" spot beam. The process a VSAT uses to find a spot beam might not be automated, and may be complex).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lisoski’s teaching in the method or device of Roos and Oza so that the signal strength can be used to select a user spot beam and the larger size of antenna can improve the receiving sensitivity to further aid in selecting a proper spot beam.

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 20150229385) and Oza (US 20170180038) in view of Radpour (US 20160006500).
Regarding claim 15, Roos and Oza teach the features of claim 5, but do not expressly teach The method of claim 12, wherein one of the first boundary or the second boundary, or both have an irregular shape, wherein irregular shape refers a noncircular, nonelliptical, or nonregular shape, wherein irregular shape refers to an asymmetrical area having at least one portion of a perimeter that does not mirror another region of the perimeter and that is not uniform with respect to any other portion of the perimeter.
Radpour teaches that “The method of claim 5, wherein one of the first boundary or the second boundary, or both have an irregular shape, wherein irregular shape refers a noncircular, nonelliptical, or nonregular shape, wherein irregular shape (Radpour, Page 3, [0024], lines 1-3: Although depicted as elliptical, it is noted that the coverage areas 112;-112y can include most any shape (e.g., irregular or non-geometrical)).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Radpour’s teaching in the method or device of Roos and Oza so that the transmit power can more efficient by customizing the footprint of the bean coverage to certain areas that require higher communication throughput rate.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 15 above.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roos (US 20150229385) and Oza (US 20170180038) in view of Zhu (US 20050090217).
Regarding claim 16, Roos and Oza teach the features of claim 5, but do not expressly teach the method of claim 5, wherein the respective location identifiers of the plurality of elements define a grid of equidistantly-spaced locations within the first satellite beam.
Zhu teaches that “The method of claim 5, wherein the respective location identifiers of the plurality of elements define a grid of equidistantly-spaced locations within the first satellite beam (Zhu, in at least [0039], last 5 lines: ... The set of locations may be assigned by selecting locations as random, by selecting equally-spaced locations on a grid pattern,...).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Zhu’s teaching in the method or device of Roos and Oza so that determining a grid of the equally-spaced locations within a spot beam coverage can help in finding a proper location in fixed finite steps instead of continuously searching for the proper location.

(2) Response to Argument

Appellant has presented five principle arguments: 

ARGUMENT #1 RE: Claims 1, 5, 20 
Appellant argues whether the prior art Roos teaches the claimed limitation of “a second footprint of the first satellite beam that is within the first footprint of the first satellite beam, ... wherein the second footprint is smaller than the first footprint”  and also argues that Roos merely discloses “a footprint of one beam being within a footprint of a different beam” 

    PNG
    media_image2.png
    519
    796
    media_image2.png
    Greyscale



Described in the instant specification paragraph  41 “58: A secondary subset 58 (here comprising eight unique predetermined terrestrial locations within footprint F1) is also shown which may be used to tailor a boundary of a neighboring footprint (e.g., the beam may have subtle variations in performance near the edges of a beam. Adding more points enables the boundary of the beam to have “holes” wherein the optimum beam may be subtly chosen, even within the nominal boundary of that beam)”


    PNG
    media_image3.png
    603
    544
    media_image3.png
    Greyscale



in paragraph 43 :  
“FIG. 6 depicts an example plot of two user spot beams with unequal beam sizes and concentric coverage. A user spot beam 601 
The paragraph goes on to explain that if the VSAT (i.e. terminal) is toward the center either beam could be used:
with equal weights, the VSAT 102 may always use the user spot beam 601 so long as the VSAT 102 is located within the user spot beam 601, unless the VSAT 102 is at the center of the user spot beam 601, in which case either of the user spot beams 601 and 602 may be used. 
Therefore, Roos does in fact teach that a terminal could use beam 601, corresponding to the claimed “first footprint” even while within the circle of spot beam 602, corresponding to the claimed “second footprint”. 


ARGUMENT #2 RE: CLAIM 2,5,8

Appellant argues that the prior art fails to teach “tuples” that comprise at least one of a signal quality parameter or availability parameter.

Roos in paragraph 69 clearly describes quality of service being used as selection parameter: “it may be desirable in certain scenarios to give some …”
However, it should be noted that even without this teaching, Roos teaches a look up table which first uses location to determine available beams (see paragraph 77), and then selects a beam based on distance for center of the beam.  Also, as Roos goes into great detail to explain that distance affects quality of service, the distance itself could be reasonable considered as a quality measure, therefore the claims do not distinguish over Roos.

ARGUMENT #3 RE: CLAIM 9 

Appellant argues that Roos finals to teach the tuples comprising hardware parameters.  While as previously noted the present location of the terminal is in fact a key hardware parameter, there are other hardware adjustments made in Roos.  Antenna positioning adjustments which would correspond to the claimed ‘tuple” comprising a hardware parameter see paragraph 75: “Accordingly, at operation 1110, the mobile terminal determines whether the antenna of the mobile terminal needs to be repositioned to connect with the selected satellite” -and figure 11 box 1110:


    PNG
    media_image4.png
    578
    434
    media_image4.png
    Greyscale
.

ARGUMENT #4 RE: CLAIM 11 
Appellant argues that Roos finals to teach multiple tuples. Note that Roos teaches multiple factors that can be used in beam selection see Roos paragraph 38, 66:
[0038] The VSAT 102 may use its own location; the locations, sizes, and shapes of the available user spot beams; and parameters set by the operator of the satellite 
[0066] …User spot beams may, for example, be stored in memory accessible by the mobile terminal. In some embodiments, for example, the mobile terminal may have access to a table of user spot beams and their parameters. These parameters can include, for example, beam centers, being radii, beam shapes, or other parameters that can be used to calculate the normalized distance metric D.sub.i for these available user spot beams. In various embodiments, this information may be preinstalled in memory on or accessible by the mobile terminal, or it can be stored in other locations accessible to the mobile terminal such as, for example, in the cloud. 

ARGUMENT #5 RE: CLAIMS 15, 21 
Appellant argues that Roos in view of Oza finals to teach irregular shaped beams, wherein irregular shape refers a noncircular, nonelliptical, or nonregular shape, wherein irregular shape refers to an asymmetrical area having at least one portion of a 
It should first be noted that the circles shown in Roos are idealized and would in fact have irregular shapes.  For example, while a flashlight beam on a smooth surface would have a round beam, that same beam on a rough surface, such as vegetation, or rocky, rough ground would have an irregular shape, just a satellite beam on the irregular contours of the earth with its hills, valleys and buildings would have an irregular boundary, as would be well known to one of ordinary skill in the art. 
Roos in fact notes that beam shape is taken into consideration as described in paragraphs 38 and 68:
[0038] The VSAT 102 may use its own location; the locations, sizes, and shapes of the available user spot beams; and parameters set by the operator of the satellite communications system to determine which of the available user spot beams the VSAT 102 should use. 
[0068] At operation 1106, the mobile terminal calculates the normalized distance metric D.sub.i for all available user spot beams. As discussed above, the shape of user spot beams may be different. Accordingly, mobile terminal 901 may calculate the normalized distance metric using equation (1) for circular beams, or equations (2) and (3) for non-circular beams.
As the secondary reference Radpour clearly teaches, page 3, column 1, lines 1-3 that “ Although depicted as elliptical, it is noted that the coverage areas 112;-112y can include most any shape (e.g., irregular or non-geometrical))” . Therefore the 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        
Conferees:
/WESLEY L KIM/Supervisory Patent Examiner, Art Unit 2648    

                                                                                                                                                                                                    /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.